Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 31, 2019

                                      No. 04-19-00659-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                                       Margarita LOPEZ,
                                           Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV05720
                          Honorable John Longoria, Judge Presiding


                          CORRECTED ORDER
        The clerk’s record was due to be filed with this court on August 26, 2019. See TEX. R.
APP. P. 35.1. On October 28, 2019, the Bexar County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk